FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVAN MUNEEM KUMAR,                               No. 08-73953

               Petitioner,                       Agency No. A44-955-847

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges

       Ivan Muneem Kumar, a native and citizen of Fiji, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law

and review for substantial evidence factual findings. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

         We reject the government’s contention that we lack jurisdiction to review

Kumar’s petition for review. See Bromfield v. Mukasey, 543 F.3d 1071, 1075 (9th

Cir. 2008) (the jurisdiction-stripping provision found at 8 U.S.C. 1252(a)(2)(C)

only applies to removal orders, not to applications for asylum withholding of

removal or CAT relief).

         Substantial evidence supports the IJ’s determination that Kumar did not

suffer past persecution based on the harms to his family members in Fiji. See

Wakkary v. Holder, 558 F.3d at 1060 (petitioner must demonstrate harms to family

were part of a pattern of persecution closely tied to petitioner to make a successful

showing of past persecution). Substantial evidence also supports the IJ’s

conclusion that the harms to Kumar’s family and the country conditions fail to

demonstrate an objective well-founded fear of future persecution. See Arriaga-

Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991); see also Molina-Estrada v.

INS, 293 F.3d 1089, 1096 (9th Cir. 2002). Accordingly, Kumar’s asylum claim

fails.


                                           2                                    08-73953
      Because Kumar does not have a well-founded fear of persecution, it

necessarily follows that he fails to satisfy the more stringent standard for

withholding of removal. See Arriaga-Barrientos v. INS, 937 F.2d at 415.

      Substantial evidence also supports the IJ’s determination that Kumar failed

to show it is more likely than not he will be tortured if returned to Fiji. See

Wakkary, 558 F.3d at 1067-68.

      The BIA did not abuse its discretion in denying humanitarian asylum where

Kumar failed to show sufficiently severe past persecution or a reasonable

possibility of other serious harm upon removal to Fiji. See 8 C.F.R.

§ 1208.13(b)(1)(iii); see also Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000).

      We reject Kumar’s contention that the IJ failed to consider all of his

evidence because Kumar has not overcome the presumption that the IJ reviewed

his supplemental evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th

Cir. 2000).

      Finally, Kumar’s remaining contentions that the IJ applied an improper

standard when evaluating his asylum claim, and that the IJ was rushed and biased

during the hearing are belied by the record.

      PETITION FOR REVIEW DENIED.




                                           3                                      08-73953